IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,168


EX PARTE ETHYL MAE HILL, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER  2002CR0370 IN THE 175TH JUDICIAL 
DISTRICT COURT BEXAR COUNTY 


 Per Curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of murder in the first-degree.  Applicant's sentence was
assessed at confinement for twenty years and a fine in the amount of $1,000.  Applicant did
not perfect an appeal.
 In the instant application, Applicant contends that she was denied her right to a
meaningful appeal. 
	The trial court has found that Applicant is entitled to an out-of-time appeal.  We agree. 
Applicant is granted the opportunity to file an out-of-time appeal from her conviction and
sentence in cause number 2002CR0370 from the 175th Judicial District Court of Bexar
County, Texas.  Applicant is ordered returned to that point in time at which she may give a
written notice of appeal so that she may then, with the aid of counsel, obtain a meaningful
appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall be
calculated as if the sentence had been imposed on the date that the mandate of this Court
issues.  We hold that should Applicant desire to prosecute an appeal, she must take
affirmative steps to see that a written notice of appeal is given within thirty days after the
mandate of this Court has issued.   Applicant's remaining grounds for habeas corpus relief
are dismissed.
 

DELIVERED: May 18, 2005
DO NOT PUBLISH